COX, Judge
(concurring with reservations):
I write only to express my views on Part II of the principal opinion.
The decision to defer a sentence is within the sole discretion of the convening authority. Art. 57(d), Uniform Code of Military Justice, 10 USC § 857(d). The decision, however, is subject to review for abuse. United States v. Brownd, 6 MJ 338 (CMA 1979); Longhofer v. Hilbert, 23 M.J. 755 (ACMR 1986), writ appeal pet. denied, 24 MJ 62 (CMA 1987).
I disagree that the convening authority abuses his discretion, thereby committing appellate error, by “failpng] to explain, in writing, his reasons for denying deferment.” Op. at 6. Although a written explanation is nice to have, there is no “mandate” in Brownd which would equate reversible error to failure to state reasons in writing for denying deferment.
However, in any event, as this case succinctly demonstrates (as did United States v. Brownd, supra), an appeal is not the proper forum to litigate the issue of deferment. By the time the appeal gets to us, the question of deferment is moot. If a prisoner contends that a convening authority has abused his or her discretion in refusing to defer the sentence to confinement, then the appropriate remedy is to *13file a Petition for Habeas Corpus, see Longhofer v. Hilbert, supra, or to seek a review of the decision de novo as Judge Crawford suggests in her separate opinion. Therein, the prisoner can set forth his reasons why he should be released from confinement pending appeal (or for whatever length of time he is seeking to have his sentence to confinement deferred), the Government can respond, and an appellate court can determine if discretion has been abused in time to provide a viable remedy.
Otherwise, I concur.